DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.
 
Election/Restriction
Applicant’s election without traverse of group I claims 16-30 in the reply filed on 04/20/2020 is acknowledged.
Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2020.

Response to Amendment
The Amendment filed on 09/01/2020 has been entered. Claims 23, 25-30, and 32-38 remain pending in the application.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 30 depends from claim 24, which is canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 25-29, 32-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2016/0072076) (Stoessel).

In reference to claims 23, 25, 29, 32-35, 37 and 38, Stoessel teaches an electronic device such as an organic integrated circuits (OICs), organic field-effect transistors (OFETs), organic thin-film transistors (OTFTs), organic light-emitting transistors (OLETs), organic solar cells (OSCs), organic optical detectors, organic photoreceptors, organic field-quench devices (OFQDs), organic light-emitting electrochemical cells (OLECs), organic laser diodes (O-lasers) and more preferably organic electroluminescent devices (OLEDs) [0093] comprising an anode, a cathode and at least one emitting layer comprising at least one compound of formula (I) in the device emitting layer [0095], more specifically a compound of formula 1-2-a as shown below [0063] 

    PNG
    media_image1.png
    161
    236
    media_image1.png
    Greyscale

For example, wherein each X is CH, RB is CN or CF3 and each group RA is a pyridine ring [0020] [0021] [0063].

Stoessel discloses the compound of formula (1-2-a) that encompasses the presently claimed compound of formula 1, including wherein each X is CH, RB is CN or CF3 and each group RA is a pyridine ring. Each of the disclosed substituents taught by of Stoessel are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1-2-a) with similar properties.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1-2-a) to provide the compound described above, which is both disclosed by Stoessel and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 23: Reads on a device comprising a compound of formula 1 wherein R’ is and R” are each an aromatic ring system having 6 ring atoms, X is CN or CF3, Z is a direct bond, B and A are each CR wherein the R groups are fused to form an aromatic ring and each other group R is hydrogen.  
For Claim 25: Reads on one or more of the claimed devices.
For Claim 29: Reads on the claimed device structure. 
For Claim 32: Reads on wherein Z is a direct bond. 
For Claim 33: Reads on wherein each group R is hydrogen.
For Claim 34: Reads on wherein X is CN.
For Claim 35: Reads on wherein X is CF3.
For Claim 37: Reads on wherein R’ and R’’ are each an aromatic ring system.
For Claim 38: Reads on the claimed structure. 

In reference to claims 26-28, Stoessel teaches the device as described above for claim 23 and further teaches that the compound is present as a dopant in the in the emitting layer at a proportion of between 0.1% and 50.0% by volume [0103]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 23, 25-29, 32, 34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al (WO 2016111196) (Adachi).

It is noted that Adachi is published in the Japanese language and a machine translation of the document is attached herewith.

In reference to claims 23, 25-26, 29, 32, 34, and 36-38, Adachi teaches an organic light-emitting device (title, [0034]) comprising a substrate, anode, cathode and light emitting layer [0035], further comprising a compound of formula (1) as shown below (left) [0014], for example a 


    PNG
    media_image2.png
    198
    198
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    306
    161
    media_image3.png
    Greyscale


Given that Adachi discloses the device that encompasses the presently claimed device, including wherein the device comprises an anode, cathode, light emitting layer and a compound 4 has a host material, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Adachi and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
For Claim 23: Reads on a device comprising a compound of formula 1 wherein R’ is hydrogen and R” is a linear alkyl group having 1 carbon atom, X is CN, Z is CRR1, R and R1 are each phenyl, B and A are each CR wherein the R groups are fused to form an aromatic ring and each other group R is hydrogen.  
For Claim 25: Reads on one or more of the claimed devices.
For Claim 26: Reads on wherein the material is a host in the light emitting layer.
For Claim 29: Reads on the claimed device structure. 
For Claim 32: Reads on wherein Z is Z is CRR1, R and R1 are each phenyl. 
For Claim 34: Reads on wherein X is CN.
For Claim 36: Reads on wherein R’ is hydrogen.
For Claim 37: Reads on wherein R’ is hydrogen and R’’ is a linear alkyl group having 1 carbon atom.
For Claim 38: Reads on the claimed structure. 


In reference to claims 27-28, Adachi teaches the device as described above for claim 26 and further teaches that the compound is present as a dopant in the in the emitting layer at a proportion of between 50% and 99.9% by volume [0038]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 09/01/2020 have been fully considered but they are not persuasive.

With respect to the claim rejections under 35 USC 103, Applicant argues that the selection of the instant materials as claimed from among those taught by Stoessel leads to unexpected results. Applicant, in support of this, has submitted a declaration under 37 CFR 1.132. This argument has been fully considered but not found convincing for at least the following reasons.


Initially, the results presented are properties of compounds. The instant claims are drawn to an optoelectronic device (i.e a device or apparatus) and not to a compound (i.e a composition of matter). The properties demonstrated do not correspond to the claimed invention. 

Furthermore, it is not apparent how the ‘comparative examples’ are materials that are not within the scope of the instant formula I. Based on the remarks set forth in the declaration and in the response, it appears Applicant is interpreting the instant formula I to not include the possibility of a substituted pyridyl group or a pyrazine group as the groups R’ and R’’. This is not the case. As claimed in the instant independent claim 23, the groups R’ and R’’ can each be ‘an aromatic ring system having 5 to 60 aromatic ring atoms’. Each of the groups in the ‘comparative examples’ fall within this limitation as they are each aromatic ring systems having 5 to 60 ring atoms. The instant specification has not defined this term to be given any interpretation beyond that of the art. Pyrazine and pyridine are each aromatic rings that have 6 ring atoms. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/GREGORY D CLARK/Primary Examiner, Art Unit 1786